Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13, 15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al.(4,757,095).
Galan et al. discloses a composition comprising a polyisocyanate, including particularly isocyanate prepolymers, a polyol, including polytetrahydrofuran (PTMEG) polyol(s), lactam, a catalyst, a blowing agent, including water, surfactant comprising polyoxyalkylene derivatives of siloxane/polydimethylsiloxane-polyoxyalkylene block copolymers as claimed, and the lactam, including caprolactam (see abstract, column 2 line 16-column 5 line 5, column 6 line 10-column 7 line 57). 
Galan et al. differs from applicants’ claims in that it overlap between surfactant amounts is not exact. However, Galan et al. does sets forth ranges of values that do overlap with those of applicants’ claims (see column 6 lines 60-61).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the surfactants of Galan et al. in any amount provided for by Galan et al. in making the preparations of Galan et al. for the purpose of imparting, varying and/or optimizing their surface tension decreasing effects during product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Galan et al. differs from claim 21 in that it does not particularly require that the isocyanate reactive compound used in making the prepolymer be the same as that for reaction with the prepolymer.  However, Galan et al. sets forth a variety of polyol selections for the function of isocyanate reactant material of its invention (see column 3 line 20 – column 6 line 9 and the Examples).   Accordingly, it would have been obvious for one having ordinary skill in the art to have selected the same isocyanate reactive compound provided for by Galan et al. in making both the prepolymer and the developed cured foam formed from the prepolymer in forming the preparations of Galan et al. for the purpose of providing acceptable isocyanate reactive functionality for product development in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered. However, rejection is maintained as set forth above.
The following previous remarks are maintained:
Galan et al.’s fully considered teaching and fair suggestions are not limited to that which is taught by its examples, and the disclosures/suggestions of column 6 lines 60-61 can not simply be ignored.
As to applicants’ arguments concerning results, the following are held to apply:

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants have not persuasively demonstrated unexpected results for the combinations of their claims. Particularly, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.
The synergistic effects discussed on reply may very well be supportive of patentability.  However, demonstration of such evidence of new or unexpected results must be presented in a manner that is representative of the range of surfactant materials and their respective amounts and the range of foam formulations that are encompassed by the claims as they currently stand.  The current showings of results are insufficient in their representation of these ranges of materials and amounts that are encompassed by the claims, and, therefore, are insufficient in substantiating these allegations of patentability for the claims of record.   

As to applicants latest remarks on reply, it is held that rejection as set forth above remains appropriately applied.
As to applicants’ arguments regarding that every possible embodiment of the claims be demonstrated, it is held that such is not being required by the Office.  Rather, a showing of new or unexpected results reflective of the current scope of the claims is required. As to the recitation from MPEP 2145, it is held that the Office is not requiring that applicant show unexpected results over the entire range of properties possessed by the composition of the claims.  Rather, a showing of new or unexpected results that is representative of the range of materials and compositional amounts that are encompassed by the claims is what is maintained to be required.
As stated previously and acknowledged by applicants, the synergistic effects discussed on reply may very well be supportive of patentability.  However, demonstration of such evidence of new or unexpected results must be presented in a manner that is representative of the range of surfactant materials and their respective amounts and the range of foam formulations that are encompassed by the claims as they currently stand.  The current showings of results are insufficient in their representation of these ranges of materials and amounts that are encompassed by the claims, and, therefore, are insufficient in substantiating these allegations of patentability for the claims of record.   
The Office is not in a position to conduct experimentation to determine what amount or degree of variation of illustrative embodiments that are reflective of the claims might be suitable in establishing showings of new or unexpected results that are demonstrated to be sufficiently commensurate in scope with the scope of the claims.  That burden is rightly placed upon applicants in the instant case.  The Office can only assess the sufficiency of the evidence presented, but it can not speculate what showings would overcome the instant rejection without seeing the actual evidence.
 Based on the current evidence of record, it is maintained that a sufficient showing of new or unexpected results that is representative of the range of materials and compositional amounts that are encompassed by the claims has not been made.  This insufficiency includes inadequate representation of the range of polyisocyanate selections and proportional amounts encompassed by the limits of the claims, inadequate representation of the range of second compounds with at least two groups reactive toward isocyanates selections and proportional amounts encompassed by the limits of the claims, inadequate representation of the range of lactam selections and proportional amounts encompassed by the limits of the claims, inadequate representation of the range of silicone oils and/or polydimethylsiloxane-polyoxyalkylene block copolymers and proportional amounts encompassed by the limits of the claims, and inadequate representation of the range of blowing agent selections and proportional amounts encompassed by the limits of the claims.  
In addition to all of the above identified and maintained deficiencies, it is noted particularly that all exemplified embodiments in applicants’ comparatives include (i) the selection of polyol 1 as a utilized second compound, (ii) the selection of an isocyanate prepolymer, particularly polyisocyanate 3 (with one exception, polyisocyanate 4, which is also a prepolymer) as the only polyisocyanate selection(s), caprolactam as the only lactam selection, and water as the only blowing agent selection. Further, applicants’ comparatives require chain extender(s), crosslinker(s) and catalyst(s) that are not required by the limits of applicants’ claims.  Finally, it is reiterated that reflection of the ranges of amounts encompassed by the claims for these various components of the claims are insufficiently reflected by the showings current showings of record.  In this regard it is additionally noted that all comparative showings are at relatively lower Index values, lacking representation of Index values of 100 or greater and, hence, a representation of reaction mixes that have a stoichiometric excess of NCO groups.    
It is maintained that the current showings of record are insufficient in showing new or unexpected results that are commensurate in scope with the scope of the claims as they currently stand.  The insufficiency of the showings are maintained to be extensive. Though attempts have been made to illuminate current inadequacies of the showings of record, based on the extent of the insufficiencies of the current showings of record, all potential insufficiencies and/or required representations can not be reasonably speculated and/or anticipated at this time.     

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/                Primary Examiner, Art Unit 1765